NOTICE OF ALLOWABILITY
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Acknowledgement of Applicant’s Amendments
Applicant’s amendments in the claims in the Amendment filed July 20, 2021 have been received and considered by Examiner. 

WITHDRAWN REJECTIONS
All rejections of record in the Office Action mailed April 29, 2021 have been withdrawn due to Applicant’s amendments in claim 5 in the Amendment filed July 20, 2021 (as to the 35 U.S.C. 112(b) rejection of claim 5), and due to Applicant’s incorporation of the subject matter of claim 2 into claim 1 (as to the art rejections).

Examiner’s note on copending application 16/498,149: no obviousness double patenting
Examiner notes that no obviousness double patenting rejection based on copending application 16/498,149 has been made because claim 1 of 16/498,149 requires that the outer layer is radially elastic, and none of the claims of 16/498,149 require that the outer layer is shrinkable. The term “shrinkable” has a specific meaning those of ordinary skill in the art, and a layer that is shrinkable is not elastic (and vice versa). Claim 1 of the instant application requires that the outer layer is shrinkable, and none of the claims of the instant application recite that the outer layer is elastic.
Allowable Subject Matter
Claims 1, 3-8 and 10-14 are allowed.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance:
In regard to independent claim 1, the prior art of record fails to teach or suggest to one of ordinary skill in the art at the time of the filing of the application the sleeve as claimed in claim 1 including all structural and compositional limitations, including that the material of the at least 

Conclusion
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to WALTER B AUGHENBAUGH whose telephone number is (571)272-1488.  The examiner can normally be reached on generally Monday - Friday, 10am-6:30pm.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/WALTER AUGHENBAUGH/Primary Examiner, Art Unit 1782